Citation Nr: 1113856	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a claimed headache disorder.  

2.  Entitlement to service connection for a claimed right arm atrophy.  

3.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder.  

4.  Entitlement to service connection for the claimed residuals of chemical exposure to include a skin disorder and chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for claimed Gulf War Syndrome, to include fibromyalgia and chronic fatigue syndrome.
  
6.  Entitlement to service connection for claimed alcohol dependence.





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January to June 1981, and served on active duty from November 1990 to July 1991 with additional service in the Army Reserve until 1997.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from March 2006 and May 2007 rating decisions by the RO.

In March 2009, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO); a transcript of this hearing is associated with the claims file.

In December 2009, the Board remanded the case to the RO for additional development of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The currently demonstrated headaches are shown as likely as not to be due to undiagnosed illness that began during the Veteran's service in the Persian Gulf war.

2.  The currently demonstrated right arm atrophy is not shown to be related to an injury or other event or incident of the Veteran's service.

3.  The Veteran is not shown to have manifested complaints or findings referable to an innocently acquired psychiatric disorder during service or for several years thereafter.  

4.  The currently demonstrated psychopathology to include an affective disorder, major depression and an anxiety disorder is not shown to be due to an event or incident of the Veteran's service.

4.  The Veteran currently is not shown to have residual disability attributable to fuel or chemical exposure during his service.

5.  The Veteran currently is not shown to have fibromyalgia, chronic fatigue syndrome, or Gulf War Syndrome, but his current manifestations of fatigue are shown as likely as not to be due to an undiagnosed illness that was incurred in his service during the Persian Gulf war.

6.  The currently demonstrated primary alcohol abuse is not a disability for which VA compensation is payable.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by headaches is due to an undiagnosed illness that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The Veteran's disability manifested by right arm atrophy is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The Veteran's disability manifested by an innocently acquired psychiatric disorder is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The Veteran does not have residual disability due to chemical exposure that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The Veteran does not have disability manifested by fibromyalgia, chronic fatigue syndrome or Gulf War Syndrome due to an undiagnosed illness or another disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

6.  By extending the benefit of the doubt to the Veteran, his disability manifested by fatigue is due to an undiagnosed illness that was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

7.  The claim of service connection for the Veteran's primary alcohol abuse must be denied by operation of law.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

The November 2005, March 2006, August 2008, and December 2009 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations.  

In this regard, the letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also given general notice regarding how disability ratings are assigned and of disability ratings and effective dates of awards.

Although complete notice for all of the issues was not provided prior to the initial adjudication of the claims, which constitutes a notice timing defect, these matters were readjudicated by a January 2011 supplemental statement of the case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a Statement of the Case or Supplemental Statement of the Case [SSOC], is sufficient to cure a timing defect).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations.  Although the examiners had electronic records and not the entire claims file to review, it was sufficient to provide them with the Veteran's medical history.  

Notably, the service treatment records do not note any complaints referable to the claimed disability, the Veteran does not have any private treatment records to consider, and the Veteran also had an opportunity to provide a verbal history of the claimed disabilities.  

Thus, the Board finds that the VA examinations are adequate for the purposes of determining the nature and likely etiology of each of the claimed disabilities.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Thus, the VA's duty to assist the Veteran is met.


Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Compensation may be paid to any Persian Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, respiratory system signs or symptoms, sleep disturbances and GI signs or symptoms.  38 C.F.R. § 3.317(b).  

The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptoms illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia: (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  

To date, VA has identified only the three illnesses listed above as medically unexplained chronic multisymptom illnesses. 38 C.F.R. § 3.317(a)(2)(i)(B)(1)-(3).

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Analysis

Headaches

The Veteran's service treatment records indicate the Veteran had a sinus headache in December 1990.  All other records including medical history reports are negative for complaints, findings or a diagnosis referable to a headache disorder.  

The Veteran's postservice treatment records show that a long history of headaches was first reported in January 2000.  At that time, he complained of intermittent headaches.  The complaints later that year led to diagnoses of headaches, rule out migraine (see October and November 2000 VA treatment records).  He reported that these symptoms started after he was discharged from Desert Storm.  

In April 2001, the Veteran reported that his headaches started seven years earlier and were almost continuous.  The assessment was that the Veteran likely had tension headaches.  

In May 2001, the Veteran reported having headaches for 10 years that were easily relieved with Motrin.  

On February 2006 VA examination, the Veteran reported that his headaches started around 1992 or 1993.  He indicated that his headaches were constant and had an intensity or 3 to 5 out of 10.  He occasionally took Motrin to relieve the pain.  

The Veteran had an MRI in 2001 that noted he had maxillary sinusitis.  The examiner opined that the Veteran's headaches were likely tension headaches that started soon after Desert Shield.  

In March 2009, the Veteran testified that his headaches started in the early 1990's.  He was a habitual drinker at the time so he "shrugged it off as that."  He did not take any medication for his headaches because nothing helped.  

A June 2006 VA treatment record notes that the Veteran had a history of headaches that were probably anxiety or sinus induced.

A July 2010 VA annual examination indicated that Veteran still had headaches that occurred every day.  

Given that the record does not show a diagnosis of a headache disorder, this case falls within the purview of the "undiagnosed illness" presumptive provisions; therefore, 38 U.S.C.A. § 1117 does apply.

Although the exact onset of the Veteran's tension headaches is unclear, it appears, based on various reports by the Veteran that they started during service.   

Based on this record, the Board finds the evidence to be in relative equipoise in showing that his headache manifestations as likely as not are related to an undiagnosed illness that was incurred in his period of service in the Persian Gulf; therefore, service connection must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Right Arm Atrophy

In March 2009, the Veteran provided testimony to the effect that he suffered a right arm injury in 2003 when he was not in the service at the time the injury occurred.  He stated that he had picked up a piece of wood that was not heavy and then he felt a tearing of his tissue in his arm.  He did not recall having a similar problem in service.

The Veteran's service treatment records are silent for complaints, findings or diagnosis referable to a right arm disorder.  

The post-service VA treatment records included a December 2005 treatment record showing the Veteran wanted documentation regarding muscle atrophy of his right biceps.  He reported noticing this for the past year and that symptoms occurred after he picked up a piece of firewood.  He denied hearing a pop or feeling any pain at the time.  The right shoulder X-ray studies were noted to be normal.  

On February 2006 VA examination, the Veteran reported first noting the right arm atrophy about two years ago when he picked up a moderately heavy object with his right hand and felt a tearing sensation in his mid-biceps area.  Over time, he noted a depression or loss of muscle tissue in the biceps area.  Aside from the asymmetry, he had no weakness in the arm, and his dexterity was fine.  

The examiner indicated there was full elbow and right shoulder range of motion.  The examiner noted that recent X-ray studies revealed no bony involvement and that the primary care physician had diagnosed right biceps tendon tear.  

The examiner added that there was a 2 cm x 2 cm depression/asymmetry in the right biceps when compared to the left arm and that the motor strength was 5/5.  

The impression and opinion was that the right arm atrophy was likely from the biceps muscle and tendon injury that had occurred a couple of years earlier and that there was no significant impairment.  

Given the opinion indicating that the claimed right arm atrophy was related to a post service injury and the Veteran's testimony that he did not have any similar problems in service, the Board finds that the preponderance of the evidence is against the claim of service connection for a right arm condition and that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilber, supra.  


Psychiatric Disorder

The Veteran's service treatment records are silent for complaints, findings or diagnosis referable to a psychiatric disorder.  

An October 2000 VA treatment record notes that the Veteran denied feeling depressed.  The earliest indication of a problem was in connection with a March 2001 VA psychiatric note that indicated that the Veteran was evaluated for depressive symptoms and alcohol abuse.  

The Veteran complained of "life long depression," decreased energy, poor concentration, and a lack of motivation.  He was isolative and withdrawn from people.  He denied having symptoms consistent with posttraumatic stress disorder or psychotic disorder.  

The Veteran reported being seen by a mental health professional once before, at age 8, but could not recall any details of that visit.  The Veteran's diagnoses were those of substance-induced mood disorder, alcohol abuse, and rule out major depressive disorder without psychotic features.  

An August 2001 VA treatment record indicates that Veteran was tested for a cognitive disorder.  His neuropsychological profile was generally average to high average on measures of intelligence, memory, attention, and object-naming.  He demonstrated deficits on cognitive measures (that included word fluency, visuomotor processing speed, timed measure of mental flexibility) that were sensitive to depression/anxiety as well as to the neuropsychological domains they were intended to assess.  It was believed that his emotional distress hindered his ability to perform on these tests.  

His diagnoses were those of alcohol abuse, dysthymic disorder, rule out major depressive disorder, rule out generalized anxiety disorder, rule out psychotic disorder, rule out substance-induced, and mood/thought disorder.

The records from the Social Security Administration indicate the Veteran was awarded disability benefits in February 2002 due to a primary diagnosis of affective disorders and a secondary diagnosis of substance addition disorder (alcohol).  

A March 2003 VA mental health treatment record also included diagnoses previous noted.    

At a February 2006 VA examination, the Veteran reported that, two to three years after he completed his active duty, he woke up feeling stiff and anxious.  He denied having any depression while in the service and was not bothered by being in the Gulf War.  

The Veteran also reported feeling depressed as a child and having fatigue in that he slept 8 to 10 hours per night and took naps 3 to 4 times per month.  He reported having difficulty concentrating and reading two books since January.  

The examiner noted that the Veteran had diagnoses of dysthymic disorder, major depression, and what appeared to be an anxiety disorder, NOS.  The examiner, however, diagnosed major depression, in partial remission, and anxiety disorder, NOS and opined that it did not appear that the Veteran's active military service exacerbated or created a psychiatric condition.  It seemed like the Veteran had depression that post dated active service.

In March 2009, the Veteran testified to the effect that he was first diagnosed with depression sometime around 2001 and did not take medication because it did not have any effect on him.  He believed his depression could be related to his fibromyalgia.  

Subsequent VA mental health notes continue to show diagnoses of depression, mood disorder NOS, alcohol abuse, and rule out schizoid traits (see records dated September 2009, and May 2010).

On this record, the Board finds that a preponderance of the evidence is against the claim of service connection.    

Given that the record contains diagnoses of psychiatric disorders, the claim falls outside the purview of the "undiagnosed illness" presumptive provisions; therefore, 38 U.S.C.A. § 1117 does not apply.

The service treatment records are negative for complaints, findings, or diagnoses referable to a psychiatric disorder.  The Veteran reported an onset of symptoms a couple of years after he completed active duty, and a diagnosis was not made until several years after service.  

Furthermore, the only opinion as to the etiology of the Veteran's currently diagnosed psychiatric disorder was essentially that were not caused or aggravated by the Veteran's service.  

The Board finds that this opinion is probative and persuasive based on the evidence that is of record.  It was based on a review of these treatment records and included a rationale.  

Given the opinion to the effect that the psychiatric disorders are not related to service, the Board finds that the preponderance of the evidence is against the claim of service connection and that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilber, supra.


Residuals of Chemical Exposure

The Veteran asserts that he has a current disability due to chemical exposure in service.  

In March 2009, the Veteran testified to the effect that he handled different types of fuel that sometimes spilled on his person and clothing.  He was unsure if he had a diagnosis of COPD, but he did occasionally have skin rashes.  

The service treatment records are silent for complaints, findings or diagnosis referable to residuals of exposure to chemicals.  An injury/sick call slip dated in August 1994 shows he had a first degree burn blister on his lower arm due to exposure to diesel fuel that had been present for 2 days.  He was not to have any more direct contact with diesel fuel for the remainder of his ACDUTRA.  A January 1997 examination report showed that an evaluation of the Veteran's skin and lungs were normal.  

The post-service VA treatment records include a January 2000 record that showed the Veteran reported having a history of shortness of breath, but an evaluation of his chest showed that it was clear.  

The December 2000 chest X-ray studies revealed that the Veteran's lungs were clear.  

At a February 2006 VA examination, the electronic medical records were reviewed and the Veteran was interviewed and reported that he was exposed to fuel during Desert Shield through occasional leaks and spills while transferring fuel to tanks.  He denied having problem during Desert Shield and did not currently have any problems related to the exposure.  

The impression was that there were no immediate and current complaints or impairment due to the history of exposure to fuel during handling.  

A December 2007 VA treatment record indicated that the Veteran had a rash that was likely psoriatic.

The June 2009 VA chest X-ray studies revealed findings of a bilateral increase reticular markings of unknown chronicity; no acute disease was found.

The July 2010 VA chest X-rays did not show any consolidation/mass lesion.  There was  no significant interval change since the prior study.

An August 2010 list of active health problems did not include COPD or a skin disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

The VA treatment records dating from 2000 to 2010 fail to reveal any evidence of a lung disorder.  Notably, the Veteran's testimony showed that he was not aware if he even had COPD.  

In the absence of competent evidence of present lung disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the Veteran was shown to have a diesel fuel burn blister in 1994, there was no residual finding as a 1997 examination of the skin was normal.  

Further, there is no evidence to suggest that the rash noted in 2007 was related to any event of his service including exposure to fuel or chemicals.   

Accordingly, on this record, the Board finds that the preponderance of the evidence is against the claim of service connection.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Gulf War Syndrome

The Veteran asserts that he is suffering from Gulf War Syndrome to include disablement due to fibromyalgia and chronic fatigue syndrome.

The service treatment records include a December 1990 notation that the Veteran voiced complaints of fatigue and dizziness and reported not feeling rested after sleeping.  The April and June 1991 Desert Storm and Southwest Asia demobilization/redeployment evaluations showed that the Veteran denied having fatigue.  A January 1997 examination was also negative for complaints, findings, or diagnoses referable to chronic fatigue syndrome, fibromyalgia or Gulf War Syndrome.

The VA treatment records noted complaints of hand tremors and muscle twitching (see VA treatment records in August 2000, November 2000, and February 2001).  

The Veteran reported developing these problems while during the Gulf War, but a neurological examination was normal.  

The other records note complaints of rare episodes of left arm/leg involuntary movements and jerking (see the March 2002 VA treatment record).  The impression of a May 2001 evaluation was that there was no evidence for a  movement disorder or focal neurological disease and that the symptoms might be related to severe anxiety.  

The Veteran reported the symptoms occurred once every 1 to 3 months with the last episode in November 2001.  The neurological evaluation was normal except for a brief episode of left finger flexion.  

The physician noted that the "mild amount of abnormal LUE posturing" did not appear choreiform, clonic, myoclonic or dystonic.  It was suspected that he had nocturnal myoclonus and anxiety-related twitching of the hands.  Nocturnal myoclonus was considered normal, and his symptoms were so mild, rare and nonprogressive that they did not warrant further investigation.

The Veteran's complaints of fatigue and low energy were noted in VA treatment records dated in September 2001 and January 2002.  The Veteran also reported in October 2001 that he slept 10 to 16 hours per day.  None of these records contained a diagnosis of chronic fatigue syndrome.  

At the February 2006 VA examination, the electronic records were reviewed.  It was noted that the Veteran's conditions had fairly well-defined pathophysiology and were less likely related to his Gulf war deployment.  He did not present with a constellation of symptoms suggestive of either chronic fatigue syndrome or fibromyalgia.  

Regarding his claimed movement disorder, neurology attributed it to alcohol abuse or brain pathology, and MRI of the brain was non-specific.  

The Veteran reported having had the movement disorder since approximately 2001.  The examiner's impression was that there was no evidence of Gulf War Syndrome, fibromyalgia or chronic fatigue syndrome.  

The March 2009 testimony was to the effect that he was diagnosed with having fibromyalgia in 2001 and was told it had something to do with the small capillaries.  He was told that it could be caused by smoking and was not told that it was caused by his military service.  He had not been treated, and there had not been any follow-up for fibromyalgia.  

On this record, the Veteran does not have a diagnosis of fibromyalgia, chronic fatigue syndrome, or Gulf War Syndrome.  Despite the Veteran's testimony, none of the medical evidence contains a diagnosis of these claimed disabilities.

However, on this record, the evidence does show the presence of manifestation of fatigue that as likely as not are attributable to an undiagnosed illness that was incurred in service.   

In resolving all reasonable doubt in the Veteran's favor, service connection for fatigue as due to an undiagnosed illness is warranted.  


Alcohol Dependency

The Veteran asserts that his alcohol dependency is related to his service.  

At the March 2009 hearing, the Veteran testified that he became an habitual drinker at age 19.  His drinking subsided during active duty when he drank very little, but he resumed his habitual drinking afterwards.  

The service treatment records do not serve to document the Veteran's alcohol use. 

The VA treatment records in 2000 and 2001 noted that the Veteran sought treatment and was diagnosed with having alcohol abuse.  He was also noted to have a substance-induced mood disorder.  

His alcohol abuse is also noted in treatment records in 2009 when he was noted to have intermittent alcohol problems that were currently in partial remission.  

The June 2005 VA treatment records indicate the Veteran was enrolled in a substance abuse program.  

However, given the applicable law and regulations, the claim of service connection for primary alcohol dependence must be denied because VA compensation benefits are not payable for such disability by law.  




ORDER

Service connection for headaches as due to an undiagnosed illness is granted.

Service connection for right arm atrophy is denied.

Service connection for an innocently acquired psychiatric disorder is denied.

Service connection for the claimed residuals of chemical exposure is denied.

Service connection for claimed Gulf War Syndrome, to include fibromyalgia and chronic fatigue syndrome, is denied.

Service connection for fatigue as due to an undiagnosed illness is granted.  

The claim of service connection for alcohol dependence must be denied by operation of law.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


